


EXHIBIT 10.1
ORBITZ WORLDWIDE, INC.
2007 EQUITY AND INCENTIVE PLAN
(As amended and restated, effective June 11, 2013)
1.
Purpose; Types of Awards; Construction.

The purposes of the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan (the
“Plan”) are to afford an incentive to non-employee directors, selected officers
and other employees, advisors and consultants of Orbitz Worldwide, Inc. (the
“Company”), or any Parent or Subsidiary of the Company that now exists or
hereafter is organized or acquired, to continue as non-employee directors,
officers, employees, advisors or consultants, as the case may be, to increase
their efforts on behalf of the Company and its Subsidiaries and to promote the
success of the Company's business. The Plan provides for the grant of Options
(including “incentive stock options” and “nonqualified stock options”), stock
appreciation rights, restricted stock, restricted stock units and other stock-
or cash-based awards. The Plan is designed so that Awards granted hereunder
intended to comply with the requirements for “performance-based compensation”
under Section 162(m) of the Code comply with such requirements, and the Plan and
Awards shall be interpreted in a manner consistent with such requirements.
2.
Definitions

For purposes of the Plan, the following terms shall be defined as set forth
below:
(a)  “Annual Incentive Program” means the program described in Section 6(c)
hereof.
(b)  “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit or
Other Stock-Based Award or Other Cash-Based Award granted under the Plan.
(c)  “Award Agreement” means any written agreement, contract, or other
instrument or document, in each case as approved by the Committee, evidencing an
Award.
(d)  “Board” means the Board of Directors of the Company.
(e)  “Change in Control” means, following the Effective Date and excluding the
separation transaction pursuant to which the Company becomes a separate public
corporation for the first time, a change in control of the Company, which will
have occurred if:
(i)  any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (A) the Company, (B) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (C) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Stock), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company's then outstanding voting securities
(excluding any person who becomes such a beneficial owner in connection with a
transaction immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the Board of the
entity surviving such transaction or, if the Company or the entity surviving the
transaction is then a subsidiary, the ultimate parent thereof);
(ii)  the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;
(iii)  there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the Board, the entity surviving such merger or consolidation or, if the Company
or the entity surviving such merger is then a subsidiary, the ultimate parent
thereof; or
(iv)  the stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated an agreement for the sale or disposition by
the Company of all or substantially all of the Company's assets (or any
transaction having a similar effect), other than a sale or disposition by the
Company of all or substantially all of the Company's assets to an entity,
immediately following which the individuals who comprise




--------------------------------------------------------------------------------




the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed of or, if
such entity is a subsidiary, the ultimate parent thereof.
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of an entity which owns all or substantially all of the assets of the
Company immediately following such transaction or series of transactions.
(f)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.
(g)  “Committee” means the committee established by the Board to administer the
Plan, the composition of which shall at all times satisfy the provisions of
Rule 16b-3 and Section 162(m) of the Code.
(h)  “Company” means Orbitz Worldwide, Inc., a corporation organized under the
laws of the State of Delaware, or any successor corporation.
(i)  “Covered Employee” shall have the meaning set forth in Section 162(m)(3) of
the Code.
(j)  “Effective Date” means the effective date of the IPO.
(k)  “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.
(l)  “Fair Market Value” means the fair market value determined in such manner
as the Committee, in its sole discretion, may deem equitable or as required by
applicable law, rule or regulation. Unless the Committee otherwise determines,
with respect to an Award granted under the Plan, “Fair Market Value” means
(i) the mean between the highest and lowest reported sales price per share of
Stock on the national securities exchange on which the Stock is principally
traded on the date of grant of such Award, or if the date of grant is not a
trading day, then the last preceding date on which there was a sale of such
Stock on such exchange, or (ii) if the shares of Stock are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
shares of Stock in such over-the-counter market for the date of grant of such
Award, or if the date of grant is not a trading day, then the last preceding
date on which there was a sale of such Stock on such over-the-counter market.
(m)  “Grantee” means a person who, as a non-employee director, officer or other
employee, advisor or consultant of the Company or a Parent or Subsidiary of the
Company, has been granted an Award under the Plan.
(n)  “IPO” means the initial public offering of the Company's Stock.
(o)  “ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.
(p)  “Long Range Incentive Program” means the program described in Section 6(b)
hereof.
(q)  “Non-Employee Director” means any director of the Company who is not also
employed by the Company or any of its Subsidiaries.
(r)  “NQSO” means any Option that is not designated as an ISO.
(s)  “Option” means a right, granted to a Grantee under Section 6(b)(i), to
purchase shares of Stock. An Option may be either an ISO or an NQSO, provided
that ISOs may be granted only to employees of the Company or a Parent or
Subsidiary of the Company.
(t)  “Other Cash-Based Award” means cash awarded under the Annual Incentive
Program or the Long Range Incentive Program, including cash awarded as a bonus
or upon the attainment of Performance Goals or otherwise as permitted under the
Plan.
(u)  “Other Stock-Based Award” means a right or other interest granted to a
Grantee under the Annual Incentive Program or the Long Range Incentive Program
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, including but not limited to
(i) unrestricted Stock awarded as a bonus or upon the attainment of Performance
Goals or otherwise as permitted under the Plan, and (ii) a right granted to a
Grantee to acquire Stock from the Company containing terms and conditions
prescribed by the Committee.
(v)  “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(w)  “Performance Goals” means performance goals based on one or more of the
following criteria, determined in accordance with generally accepted accounting
principles where applicable: (i) pre-tax income or after-tax income; (ii) income
or earnings including operating income, earnings before or after taxes,
interest, depreciation, amortization,




--------------------------------------------------------------------------------




and/or extraordinary or special items; (iii) net income excluding amortization
of intangible assets, depreciation and impairment of goodwill and intangible
assets and/or excluding charges attributable to the adoption of new accounting
pronouncements; (iv) earnings or book value per share (basic or diluted);
(v) return on assets (gross or net), return on investment, return on capital, or
return on equity; (vi) return on revenues; (vii) cash flow, free cash flow, cash
flow return on investment (discounted or otherwise), net cash provided by
operations, or cash flow in excess of cost of capital; (viii) economic value
created; (ix) operating margin or profit margin; (x) room nights; (xi) stock
price or total stockholder return; (xii) income or earnings from continuing
operations; (xiii) cost targets, reductions and savings, expense management,
productivity and efficiencies; and (xiv) strategic business criteria, consisting
of one or more objectives based on meeting specified market penetration or
market share, geographic business expansion, customer satisfaction, employee
satisfaction, human resources management, supervision of litigation, information
technology, and goals relating to divestitures, joint ventures and similar
transactions. Where applicable, the Performance Goals may be expressed in terms
of attaining a specified level of the particular criterion or the attainment of
a percentage increase or decrease in the particular criterion, and may be
applied to one or more of the Company or a Parent or Subsidiary of the Company,
or a division or strategic business unit of the Company, all as determined by
the Committee. The Performance Goals may include a threshold level of
performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur). Each of
the foregoing Performance Goals shall be evaluated in accordance with generally
accepted accounting principles, where applicable, and shall be subject to
certification by the Committee. The Committee shall have the authority to make
equitable adjustments to the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or any Parent or Subsidiary of the
Company or the financial statements of the Company or any Parent or Subsidiary
of the Company, in response to changes in applicable laws or regulations, or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles.
(x)  “Plan” means this Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan, as
amended from time to time.
(y)  “Plan Year” means a calendar year.
(z)  “Restricted Stock” means an Award of shares of Stock to a Grantee under
Section 6(b)(iii) that may be subject to certain restrictions and to a risk of
forfeiture.
(aa)  “Restricted Stock Unit” or “RSU” means a right granted to a Grantee under
Section 6(b)(iv) to receive Stock or cash at the end of a specified period,
which right may be conditioned on the satisfaction of specified performance or
other criteria.
(bb)  “Rule 16b-3” means Rule 16b-3, as from time to time in effect promulgated
by the Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.
(cc)  “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder.
(dd)  “Stock” means shares of the common stock, par value $0.01 per share, of
the Company.
(ee)  “Stock Appreciation Right” or “SAR” means the right, granted to a Grantee
under Section 6(b)(ii), to be paid an amount measured by the appreciation in the
Fair Market Value of Stock from the date of grant to the date of exercise of the
right.
(ff)  “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.
Administration.

The Plan shall be administered by the Board or by such Committee that the Board
may appoint for this purpose. If a Committee is appointed to administer the
Plan, all references herein to the “Committee” shall be references to such
Committee. If no Committee is appointed by the Board to administer the Plan, all
references herein to the “Committee” shall be references to the Board. The
Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Awards; to determine the
persons to whom and the time or times at which Awards shall be granted; to
determine the type and number of Awards to be granted, the number of shares of
Stock to which an Award may relate and the terms, conditions, restrictions and
performance criteria relating to any Award; to determine Performance Goals no
later than such time as required to ensure that an underlying Award which is
intended to comply with the requirements of Section 162(m) of the Code so
complies; and to determine whether, to what extent, and under what circumstances
an Award may be settled, cancelled, forfeited, exchanged, or surrendered; to
amend the terms and conditions of outstanding Awards, including, but not limited
to




--------------------------------------------------------------------------------




extending the exercise period of such Awards and accelerating the vesting
schedule of such Awards; to make adjustments in the terms and conditions of, and
the Performance Goals (if any) included in, Awards; to construe and interpret
the Plan and any Award; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the Award
Agreements (which need not be identical for each Grantee); and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
Notwithstanding the foregoing, neither the Board, the Committee nor their
respective delegates shall have the authority to reprice (or cancel and regrant)
any Option or, if applicable, other Award at a lower exercise, base or purchase
price without first obtaining the approval of the Company's stockholders.
Notwithstanding any other provision of the Plan to the contrary, upon approval
of the Company's stockholders, the Committee may provide for, and the Company
may implement, a one-time only stock option exchange program, pursuant to which
certain outstanding Options could, at the election of the person holding such
Option, be tendered to the Company for cancellation in exchange for the issuance
of a lesser amount of Options with a lower exercise price, or other equity
benefit as may be approved by the Committee, provided that such one-time only
stock option exchange program is implemented within twelve months of the date of
such stockholder approval.
The Committee may delegate to one or more of its members or to one or more
agents such administrative duties as it may deem advisable, and the Committee or
any person to whom it has delegated duties as aforesaid may employ one or more
persons to render advice with respect to any responsibility the Committee or
such person may have under the Plan. All decisions, determinations and
interpretations of the Committee shall be final and binding on all persons,
including but not limited to the Company, any Parent or Subsidiary of the
Company or any Grantee (or any person claiming any rights under the Plan from or
through any Grantee) and any stockholder.
No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.
4.
Eligibility.

Awards may be granted to selected non-employee directors, officers and other
employees, advisors or consultants of the Company or any Parent or Subsidiary of
the Company, in the discretion of the Committee. In determining the persons to
whom Awards shall be granted and the type of any Award (including the number of
shares to be covered by such Award), the Committee shall take into account such
factors as the Committee shall deem relevant in connection with accomplishing
the purposes of the Plan.
5.
Stock Subject to the Plan.

The maximum number of shares of Stock reserved for issuance under the Plan shall
be 25,600,000, subject to adjustment as provided herein. No more than
(i) 5,000,000 shares of Stock may be made subject to NQSOs or SARs to a single
individual in a single Plan Year, (ii) 2,500,000 shares of Stock may be made
subject to stock-based awards other than Options or SARs (including Restricted
Stock and Restricted Stock Units or Other Stock-Based Awards denominated in
shares of Stock) to a single individual in a single Plan Year, and
(iii) 1,000,000 shares of Stock may be issued pursuant to the exercise of ISO's,
in each case, subject to adjustment as provided herein. Determinations made in
respect of the limitations set forth in the immediately preceding sentence shall
be made in a manner consistent with Section 162(m) of the Code. Such shares may,
in whole or in part, be authorized but unissued shares or shares that shall have
been or may be reacquired by the Company in the open market, in private
transactions or otherwise. If any shares subject to an Award are forfeited,
cancelled, exchanged or surrendered or if an Award terminates or expires without
a distribution of shares to the Grantee, the shares of Stock with respect to
such Award shall, to the extent of any such forfeiture, cancellation, exchange,
surrender, termination or expiration, again be available for Awards under the
Plan. Upon the exercise of any Award granted in tandem with any other Award,
such related Award shall be cancelled to the extent of the number of shares of
Stock as to which the Award is exercised and, notwithstanding the foregoing,
such number of shares shall no longer be available for Awards under the Plan.
In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of
(i) the number and kind of shares of Stock or other property (including cash)
that may thereafter be issued in connection with Awards, (ii) the number and
kind of shares of Stock or other property (including cash) issued or issuable in
respect of outstanding Awards, (iii) the exercise price, grant price, or
purchase price relating to any Award; provided, that, with respect to ISOs, such
adjustment shall be made in accordance with Section 424(h) of the Code,
(iv) annual award limitations set forth in Section 5, and (v) the Performance
Goals applicable to outstanding Awards.
6.
Specific Terms of Awards.





--------------------------------------------------------------------------------




(a)  General.     The term of each Award shall be for such period as may be
determined by the Committee. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Company or a Parent or Subsidiary of
the Company upon the grant, vesting, maturation, or exercise of an Award may be
made in such forms as the Committee shall determine at the date of grant or
thereafter, including, without limitation, cash, Stock, or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis. The Committee may make rules relating to installment or deferred payments
with respect to Awards, including the rate of interest to be credited with
respect to such payments. In addition to the foregoing, the Committee may impose
on any Award or the exercise thereof, at the date of grant or thereafter, such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine.
(b)  Long Range Incentive Program.    Under the Long Range Incentive Program,
the Committee is authorized to grant the Awards described in this Section 6(b),
under such terms and conditions as deemed by the Committee to be consistent with
the purposes of the Plan. Such Awards may be granted with value and payment
contingent upon Performance Goals. Except as otherwise set forth herein or as
may be determined by the Committee, each Award granted under the Long Range
Incentive Program shall be evidenced by an Award Agreement containing such terms
and conditions applicable to such Award as the Committee shall determine at the
date of grant or thereafter.
(i) Options. The Committee is authorized to grant Options to Grantees on the
following terms and conditions:
(a)  Type of Award.    The Award Agreement evidencing the grant of an Option
under the Plan shall designate the Option as an ISO or an NQSO.
(b)  Exercise Price.    The exercise price per share of Stock purchasable under
an Option shall be determined by the Committee, but, subject to Section 6(b)(v),
in no event shall the per share exercise price of any Option be less than the
Fair Market Value of a share of Stock on the date of grant of such Option. The
exercise price for Stock subject to an Option may be paid in cash or by an
exchange of Stock previously owned by the Grantee for at least six months (if
acquired from the Company), through a “broker cashless exercise” procedure
approved by the Committee (to the extent permitted by law), or a combination of
the above, in any case in an amount having a combined value equal to such
exercise price. An Award Agreement may provide that a Grantee may pay all or a
portion of the aggregate exercise price by having shares of Stock with a Fair
Market Value on the date of exercise equal to the aggregate exercise price
withheld by the Company.
(c)  Term and Exercisability of Options.    The date on which the Committee
adopts a resolution expressly granting an Option shall be considered the day on
which such Option is granted. Options shall be exercisable over the exercise
period (which shall not exceed ten years from the date of grant), at such times
and upon such conditions as the Committee may determine, as reflected in the
Award Agreement; provided, that the Committee shall have the authority to
accelerate the exercisability of any outstanding Option at such time and under
such circumstances as it, in its sole discretion, deems appropriate. An Option
may be exercised to the extent of any or all full shares of Stock as to which
the Option has become exercisable, by giving written notice of such exercise to
the Committee or its designated agent.
(d)  Termination of Employment.    An Option may not be exercised unless the
Grantee is then a director of, in the employ of, or providing services to, the
Company or a Parent or Subsidiary of the Company, and unless the Grantee has
remained continuously so employed, or continuously maintained such relationship,
since the date of grant of the Option; provided, that the Award Agreement may
contain provisions extending the exercisability of Options, in the event of
specified terminations of employment or service, to a date not later than the
expiration date of such Option.






